DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 12AUG2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 16MAY2022.
Applicant's arguments filed 12AUG2022 have been fully considered but they are not persuasive. Regarding the art rejections, the arguments fail to particularly point out to which limitations of claim 25 are not taught in the art.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electromagnet of claim 44 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. See also par. [0035].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27-29,33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 27 line(s) 1-2 sets forth the limitation “the substance”. There is insufficient antecedent basis for this limitation in the claim.
Claim 33 line(s) 1-2 sets forth the limitation “the thickness”. There is insufficient antecedent basis for this limitation in the claim. Perhaps the Applicant intended claim 33 to be dependent on claim 32.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-27,30,32-36,38-41,43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ARVIDSON (US 5636748).
Regarding claim 25, ARVIDSON teaches a magnetic drum separator (title, Figs.)  comprising:
a rotary drum (Fig. 1 #12) comprised of:
an outer peripheral surface (Fig. 1 #26) capable of rotating along a rotation direction (C4/L54-65); and
a plurality of magnets comprised of:
a first one of the magnets (e.g. Fig. 9 #100) that is spaced apart, by a distance, from the outer peripheral surface (C5/L24-33), and
a second one of the magnets  (e.g. Fig. 9 #120) that is spaced apart, in the rotation direction, from the first one of the magnets (see also Fig. 2),
wherein the magnets are capable of exerting a magnetic force;
wherein a magnitude of the magnetic force of the first magnet differs in magnitude from a magnitude of the magnetic force of the second magnet (see e.g. Figs. 5,9, where magnet #100,120 differ in size, shape, and polarity).
It should be noted that the magnetic force is the totality of the magnetic flux of the magnetic array (i.e. the sum of the force vectors). In other words, all the magnets act together to extract magnetic bodies and hold them on the outer peripheral surface. In a separate note, the magnets appear to be a modified halbach array achieving a high magnetic field (see e.g. Fig. 9; C7/L1-8).
Regarding claim 26, ARVIDSON teaches the magnitude of the magnetic force of one magnet (e.g. Fig. 9 #100, which is large) is greater than the magnitude of the magnetic force of the other magnet (e.g. Fig. 9 #120, which is small).
Regarding claim 27, the claim sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
See also C4/L48-49.
Regarding claim 30, ARVIDSON teaches magnets are housed inside the rotary drum (Fig. 3).
Regarding claims 32-33, ARVIDSON teaches a thickness of the second magnet (Fig. 1 #130) differs from or is greater than a thickness of the first magnet (Fig. 1 #120).
Regarding claims 34-36,38-41, ARVIDSON teaches e.g. three magnets (annotated Fig. 9; labeling of magnets is arbitrary), which at a fixed point, will attribute different amounts of force on the object to be held on the surface of the drum due to different size, shape, polarity, and distance from the fixed point.

    PNG
    media_image1.png
    417
    425
    media_image1.png
    Greyscale

Regarding claim 43, ARVIDSON teaches magnets comprise a permanent magnet (ARVIDSON C17/L57).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25-27,30,32-41,43 are rejected under 35 U.S.C. 103 as obvious over LUNDMARK (US 3346113).
Regarding claims 25-26, LUNDMARK teaches a device for recovering feebly magnetic material in wet separators (title, Figs.) including a drum separator (e.g. Fig. 1) comprising:
a rotary drum (Fig. 1 #1) comprised of:
an outer peripheral surface capable of rotating along a rotation direction (Fig. 1 #3); and
a plurality of magnets comprised of:
a first one of the magnets (e.g. Fig. 1 #16) that is spaced apart, by a distance, from the outer peripheral surface, which is necessary (and implied in the reference) as the magnets are stationary and the drum surface is rotating; C1/L26-31, and
a second one of the magnets  (e.g. Fig. 1 #14) that is spaced apart, in the rotation direction, from the first one of the magnets,
wherein the magnets are capable of exerting a magnetic force;
wherein a magnitude of the magnetic force of the first magnet differs (i.e. greater) in magnitude from a magnitude of the magnetic force of the second magnet (C2/L47-53).
In considering the disclosure of LUNDMARK, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom (MPEP 2144.01).
Regarding claim 27, the claim sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
See also C1/L26-33.
Regarding claim 30, LUNDMARK teaches magnets are housed inside the rotary drum (Fig. 3).
Regarding claims 32-33, LUNDMARK teaches a thickness of the second magnet (Fig. 1 #14) differs from or is greater than a thickness of the first magnet (Fig. 1 #16).
Regarding claims 34-41, LUNDMARK teaches two magnets (Fig. 1 #14,16) of different thickness, one being thicker (or thinner) than the other, where the thicker magnet produces a stronger magnetic force than the thinner magnet (C2/L47-53).
It is obvious to one having ordinary skill in the art to provide a third magnet in the middle/between the first and second magnet of intermediate thickness in order to provide a magnet with an intermediate magnetic force (simple interpolation of a well-established trend) in order to fine-tune the amount of magnetic force along the surface of the drum and to separate magnetic material of various susceptibilities (C2/L62-72).
Regarding claim 43, LUNDMARK teaches and/or implies the magnets comprise a permanent magnet (Fig. 1).
In considering the disclosure of LUNDMARK, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom (MPEP 2144.01).
Claim(s) 28-29,42 are rejected under 35 U.S.C. 103 as being unpatentable over ARVIDSON (US 5636748) in view of NISHIZAWA (US 20140083920).
Regarding claims 28,42, ARVIDSON does not teach a squeezing roller or scraper. However, NISHIZAWA discloses a rotary drum separator (title,abstract) including a scraper (Fig. 2 #7), a magnetic rotary drum (Fig. 2 #3) and a squeezing roller (Fig. 2 #6). The squeezing roll is relied upon to reduce the liquid component out from the chips/debris such that only scraps/chips/etc. are removed via the scraper ([0008,0038]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified ARVIDSON to include a squeezing roller and scraper as taught by NISHIZAWA for the purpose of removing liquid from the chips/debris on the drum prior to removal of the chips/debris/etc. from the drum by a scraper. MPEP 2141.III.(A) and (G).
Regarding claim 29, ARVIDSON does not explicitly teach a magnet is shifted relative to the squeezing roller. However, it is obvious to one having ordinary skill in the art to place the roller relative to the magnets of the rotary drum in order to optimize the effectiveness of the squeezing roller in removing the liquid (see also the approximate placement of the roller at about the 1:00 position in NISHIZAWA Fig. 2).
Further, the angle of the roller/shift of magnet relative to each other has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Claim(s) 28-29,42 are rejected under 35 U.S.C. 103 as being unpatentable over LUNDMARK (US 3346113) in view of NISHIZAWA (US 20140083920).
Regarding claims 28,42, ARVIDSON does not teach a squeezing roller or scraper. However, LUNDMARK discloses a rotary drum separator (title,abstract) including a scraper (Fig. 2 #7), a magnetic rotary drum (Fig. 2 #3) and a squeezing roller (Fig. 2 #6). The squeezing roll is relied upon to reduce the liquid component out from the chips/debris such that only scraps/chips/etc. are removed via the scraper ([0008,0038]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified LUNDMARK to include a squeezing roller and scraper as taught by NISHIZAWA for the purpose of removing liquid from the chips/debris on the drum prior to removal of the chips/debris/etc. from the drum by a scraper. MPEP 2141.III.(A) and (G).
Regarding claim 29, LUNDMARK does not explicitly teach a magnet is shifted relative to the squeezing roller. However, it is obvious to one having ordinary skill in the art to place the roller relative to the magnets of the rotary drum in order to optimize the effectiveness of the squeezing roller in removing the liquid (see also the approximate placement of the roller at about the 1:00 position in NISHIZAWA Fig. 2).
Further, the angle of the roller/shift of magnet relative to each other has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Claim(s) 31 are rejected under 35 U.S.C. 103 as being unpatentable over LUNDMARK (US 3346113) in view of MOLTENI (US 20070279170).
Regarding claim 31, LUNDMARK does not teach the second magnet is comprised of a material that differs from the first magnet. However, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have utilized a strong magnetic material such as neodymium for the strong magnets and a weaker magnetic material such as ferrite for the purpose of adopting and using known magnetic materials for their intended purposes to provide suitable materials to form the strong and weak magnets and to achieve expected results of satisfactorily functioning strong and weak magnets. See also MOLTENI par. [0003-0004].
Claim(s) 44 is rejected under 35 U.S.C. 103 as being unpatentable over ARVIDSON (US 5636748) in view of FAGERBERG (US 2735550).
Regarding claim 44 ARVIDSON does not teach the magnets comprise an electromagnet. However, FAGERBERG teaches a method and device for magnetic filtration (title, Figs.) including magnets (Fig. 1a #1), which may be either electromagnets or permanent magnets (C1/L66-67). FAGERBERG’s electromagnet is an art-recognized equivalent of the permanent magnet for the same purpose and thus establishes a prima facie case of obviousness (MPEP 2144.06).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to substitute the magnets of ARVIDSON with the electromagnets of FAGERBERG as they are equivalents known in the art. The references are combinable, because they are in the same technological environment of magnetic filtration. See MPEP 2141 III (B).
Claim(s) 44 is rejected under 35 U.S.C. 103 as being unpatentable over LUNDMARK (US 3346113) in view of FAGERBERG (US 2735550).
Regarding claim 44 LUNDMARK does not teach the magnets comprise an electromagnet. However, FAGERBERG teaches a method and device for magnetic filtration (title, Figs.) including magnets (Fig. 1a #1), which may be either electromagnets or permanent magnets (C1/L66-67). FAGERBERG’s electromagnet is an art-recognized equivalent of the permanent magnet for the same purpose and thus establishes a prima facie case of obviousness (MPEP 2144.06).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to substitute the magnets of LUNDMARK with the electromagnets of FAGERBERG as they are equivalents known in the art. The references are combinable, because they are in the same technological environment of magnetic filtration. See MPEP 2141 III (B).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/           Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777